     Case 1:18-cv-11642-VM-DCF Document 182-14 Filed 11/04/20 Page 1 of 5




                                 Exhibit N




November 4, 2020                          Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case 1:18-cv-11642-VM-DCF
   Case                    Document36-3
         1:18-cv-11642-VM Document  182-14
                                        FiledFiled 11/04/20
                                              03/27/19      Page
                                                         Page 2 of 25 of 5
Case 1:18-cv-11642-VM-DCF
   Case                    Document36-3
         1:18-cv-11642-VM Document  182-14
                                        FiledFiled 11/04/20
                                              03/27/19      Page
                                                         Page 3 of 35 of 5
Case 1:18-cv-11642-VM-DCF
   Case                    Document36-3
         1:18-cv-11642-VM Document  182-14
                                        FiledFiled 11/04/20
                                              03/27/19      Page
                                                         Page 4 of 45 of 5
Case 1:18-cv-11642-VM-DCF
   Case                    Document36-3
         1:18-cv-11642-VM Document  182-14
                                        FiledFiled 11/04/20
                                              03/27/19      Page
                                                         Page 5 of 55 of 5
